Citation Nr: 0934208	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  03-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a peptic ulcer 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
November 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which, in part, denied service connection 
for chronic disability manifested by ulcer.

In a July 2009 Travel Board hearing the Veteran offered 
testimony before the undersigned Veterans Law Judge.  He also 
provided testimony in January 2004 before a hearing officer 
at the RO.  Transcripts of both hearings are of record.

At the July 2009 Travel Board hearing the veteran raised the 
issue of entitlement to service connection for 
gastrointestinal disorders, other than peptic ulcer, to 
include a hiatal hernia and diverticulitis.  These issues 
have not been developed for appeal to the Board and are 
referred back to the RO.    


FINDING OF FACT

There is no competent evidence of a nexus between any current 
duodenal ulcer disorder and service, to include evidence of 
continuity of symptomatology.


CONCLUSION OF LAW

An ulcer disorder was not incurred in or aggravated by 
service, and a duodenal ulcer may not be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in August 2001, June, and October 2004, and July 2008 of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include how disability 
evaluations and effective dates are assigned, and notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  The claim was 
readjudicated in April 2003, October and December 2004, and 
February 2007 supplemental statements of the case. VA has 
also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA treatment records, Neighborhood Health 
Program records, Mercy San Juan Hospital, Sacramento, 
California, and Kaiser-Permanente treatment records, and 
Social Security Determination medical records.  The record 
reflects a very extensive medical treatment history.  However 
there is only one recorded diagnosis of peptic ulcer 
occurring February to June 1995 which apparently was 
surgically treated and resolved.  There was no prior or post 
evidence of ulcer disease.

VA did not provide the Veteran with an examination in 
connection with his claim for service connection for peptic 
ulcer disease.  The Board finds that a medical examination 
was not required.

Under the Veterans Claims Assistance Act of 2000, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of a disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R.§ 
3.159(c)(4).  A claimant must show more than a current 
disability to trigger the duty to assist; there also must be 
at least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link, or nexus, must be competent, i.e., 
offered by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran has not brought forth competent 
evidence of any current ulcer disorder.  Thus, an examination 
was not warranted.

The Veteran has alleged that he has suffered from duodenal 
ulcer problems since service.  The appellant is competent to 
offer such an allegation.  But he has offered no competent 
evidence linking a chronic duodenal ulcer disorder to 
service.  For these reasons, the Board concludes that the 
disability may not be associated with the Veteran's service, 
and examinations would not be warranted.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

The Board has reviewed the evidence in the Veteran's claims 
files, which includes his testimony, written contentions, 
service treatment records, private and VA medical records, 
Social Security determination medical records, as well as a 
statement from the Veteran's brother.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Background

The February 1965 enlistment examination was silent as to any 
ulcer disorder.

The service medical records contain a number of complaints of 
gastrointestinal disorders including various abdominal and 
stomach cramps (April 1967, January 1968, June 1968), blood 
in his stool with abdominal cramps (January 1967), and loss 
of appetite and gastric distress (August 1968).  However, the 
evidence does not contain any treatment or diagnosis of an 
ulcer disorder.  

Significantly, the September 1968 separation examination did 
not reveal any chronic ulcer disability. 

In the July 2009 Travel Board hearing the veteran testified 
that he was currently being treated at the Mather VAMC for 
his gastrointestinal complaints. He had previously been 
treated at Kaiser-Permanente.  He referred to several 
gastrointestinal conditions including a surgical repair for 
an apparent bleeding ulcer in January 1995.  The Veterans Law 
Judge noted the veteran testified to several different 
disabilities of the gastrointestinal tract, including a 
hiatal hernia, diverticulitis, in addition to peptic ulcer.  
(As indicated above, the issue of service connection for 
these disabilities, involving other areas of the 
gastrointestinal tract, has been referred to the RO for 
further action.) 

The Veteran testified to first being treated after service in 
1969 for stomach pains.  He noted that the doctors at that 
time could not figure out what caused it. "They didn't say 
it was an ulcer or whatever, but it was something going on in 
my stomach." He further noted that he was treated in a 
hospital in Denver, Colorado, but the treatment records were 
no longer available.  He further testified that no doctor had 
linked his current symptoms to service.  He noted that, "the 
only thing that I was ever told was that I had a long 
history."

In May 2000 the RO received San Juan Mercy Hospital, 
Sacramento, California hospitalization records.  The records 
noted that the veteran had been admitted in February 1995, 
over 27 years post service. An upper endoscopy revealed a 
bleeding duodenal ulcer which was cauterized with bipolar 
electro coagulation with good hemostasis. He was discharged 
in February 1995 with a diagnosis of a history of bleeding 
duodenal ulcer, status post epinephrine injection and bipolar 
electro coagulation ablation, anemia secondary to bleeding 
ulcer, and a hiatal hernia.

In a June 1995 follow up visit it was noted the veteran had a 
recurrence of dyspeptic symptoms after he ran out of his 
medication.  He was seen in the emergency room where he was 
restarted on pepcid and carafete. There was no gross GI 
(gastrointestinal) bleeding noted. Give the facts of the 
recent nature of his symptoms and his history of duodenal 
ulcer disease in the past, he was treated empirically for 
helicobacter pylori.  The examiner added that hopefully this 
would allow more sustained if not permanent relief from ulcer 
symptoms.

Additional evidence of record includes Neighborhood Health 
Program records (1969-1977), Kaiser Permanente records, VA 
medical records, Social Security determination records which 
granted a Social Security pension as of April 1998 for severe 
lumbar disc disease with lower extremity sciatica and 
degenerative joint disease of the right knee, as well as a 
January 2001 statement from the veteran's brother.  

The claims file contains an extensive medical history 
revealing various physical conditions including treatment 
records for gastrointestinal complaints.  Significantly, 
however, the earliest evidence of a diagnosis of duodenal 
ulcer disease is contained in the February to June 1995 Good 
Samaritan Hospital records.  At that time, it was reported 
that ulcer disease had first been diagnosed 15 years earlier.  
None of the preceding records, or the current treatment 
records indicate any diagnosis of a chronic ulcer disorder, 
or any competent evidence linking a chronic ulcer disorder to 
service.
 
Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Peptic ulcers, 
gastric or duodenal, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for a peptic ulcer 
disorder. 

The Veteran complained of, and was treated for, various 
gastrointestinal cramps, and pain, and rectal bleeding in 
service.  Notably, an ulcer disorder was not diagnosed or 
otherwise shown in service.  Significantly, there is no 
competent evidence that a chronic ulcer disease had its onset 
in service.  Moreover, there is no competent evidence that an 
ulcer disorder was manifested to a compensable degree within 
one year following the Veteran's discharge from active duty.  
Therefore, service connection cannot be granted for a chronic 
peptic ulcer disorder.  

While the Veteran is competent to report gastrointestinal 
cramps and pain, and a stomach disorder, he is not competent 
to state that any current ulcer disorder is related to any 
in-service stomach pain complaints.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  Accordingly, the claim 
is denied.




ORDER

Entitlement to service connection for a chronic peptic ulcer 
disorder is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


